Name: 2013/187/EU: Commission Implementing Decision of 18Ã April 2013 amending Decision 2005/1/EC authorising methods for grading pig carcasses in the Czech Republic as regards the formulas of the authorised methods and the presentation of such carcasses (notified under document C(2013) 2037)
 Type: Decision_IMPL
 Subject Matter: animal product;  Europe;  documentation
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/103 COMMISSION IMPLEMENTING DECISION of 18 April 2013 amending Decision 2005/1/EC authorising methods for grading pig carcasses in the Czech Republic as regards the formulas of the authorised methods and the presentation of such carcasses (notified under document C(2013) 2037) (Only the Czech text is authentic) (2013/187/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 2005/1/EC (2), the use of six methods for grading pig carcasses in the Czech Republic was authorised. (2) Due to changes in the pig population in the Czech Republic, higher lean meat content can be expected for the present population of pigs for slaughter. It is therefore necessary to update the formulas of the authorised methods. (3) The Czech Republic has requested the Commission to authorise the replacement of the formulas used for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which those formulas are based, the result of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (3). (4) Examination of that request has revealed that the conditions for authorising those new formulas are fulfilled. Those formulas should therefore be authorised in the Czech Republic. (5) The Czech Republic has requested the Commission to be authorised to provide for a presentation of pig carcasses different from the standard presentation defined in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007. (6) In accordance with the second paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, Member States may be authorised to provide for a presentation of pig carcasses different from the standard presentation defined in the first paragraph of that point, where normal commercial practice in their territory differs from that standard presentation. In its request, the Czech Republic specified that in its territory it is commercial practice that carcasses can be presented without ears and with the flare fat. These presentations that differ from the standard presentation should therefore be authorised in the Czech Republic. (7) In order to establish quotations for pig carcasses on a comparable basis, this different presentation should be taken into account by adjusting the weight recorded in such cases in relation to the weight for standard presentation. (8) Decision 2005/1/EC should therefore be amended accordingly. (9) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (10) In view of the technical circumstances while introducing new formulas and new equations, the formulas of the authorised methods for grading pig carcasses authorised under this Decision should apply from 1 July 2013. (11) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/1/EC is amended as follows: (1) the third paragraph of Article 1 is replaced by the following: As regards the apparatus Ultra FOM 300  and Ultra-sound IS-D-05  it is laid down that after the end of the measurement procedure it must be possible to verify on the carcass that the apparatus measured the values of measurement P2 on the site provided for in the Annex, Part 4, point 3 and Part 5, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure.; (2) Article 1a is replaced by the following: Article 1a Notwithstanding the standard presentation laid down in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, pig carcasses in the Czech Republic may be presented: (a) without ears, ears having been removed before the carcass is being weighed and graded. In the case of such presentation the recorded hot carcass weight shall be adjusted in accordance with the following formula: ; and (b) without the flare fat having been removed before being weighed and graded. In the case of such presentation the recorded hot carcass weight shall be adjusted in accordance with the following formula: ; and (c) without the flare fat having been removed and without ears, ears having been removed before the carcass is being weighed and graded. In the case of such presentation the recorded hot carcass weight shall be adjusted in accordance with the following formula: .; (3) Article 2 is replaced by the following: Article 2 Modifications of the authorised apparatus or grading methods shall not be allowed, unless those modifications are explicitly authorised by Commission Implementing Decision.; (4) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 July 2013. Article 3 This Decision is addressed to the Czech Republic. Done at Brussels, 18 April 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 1, 4.1.2005, p. 8. (3) OJ L 337, 16.12.2008, p. 3. ANNEX The Annex to Decision 2005/1/EC is amended as follows: (1) in Part 1 (Zwei-Punkte-Messverfahren (ZP)), point 2 is replaced by the following: 2. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶  the estimated percentage of lean meat in the carcass, S  fat measure, measured by a slide rule  the minimum thickness of visible fat (including rind) covering the M. gluteus medius on the midline of the split carcass (mm), M  meat measure, measured by a slide rule at the shortest connection between the front (cranial) end of the M. gluteus medius and the upper (dorsal) edge of the vertebral canal (mm). This formula shall be valid for carcasses weighing between 60 and 120 kilograms.; (2) in Part 2 (Fat-O-Meater (FOM)), point 3 is replaced by the following: 3. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶  the estimated percentage of lean meat in the carcass, S  the thickness of back-fat (including rind) in millimetres, measured at 6,5 centimetres off the midline of the carcass, between the second and third last ribs, M  the thickness of muscle in millimetres, measured at the same time and in the same place as S. This formula shall be valid for carcasses weighing between 60 and 120 kilograms.; (3) in Part 3 (Hennessy Grading Probe (HGP 4)), point 3 is replaced by the following: 3. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶  the estimated percentage of lean meat in the carcass, S  the thickness of back-fat (including rind) in millimetres, measured at 7 centimetres from the midline of the carcass, between the third and fourth last ribs, M  the thickness of muscle in millimetres, measured at the same time and in the same place as S. This formula shall be valid for carcasses weighing between 60 and 120 kilograms.; (4) in Part 4 (Ultra-FOM 300), point 3 is replaced by the following: 3. The lean meat content of the carcase shall be calculated according to the following formula: where: Ã ¶  the estimated percentage of lean meat in the carcass, S  the thickness of back-fat (including rind) in millimetres, measured at 7 centimetres off the midline of the carcass between the second and third last ribs (measurement known as P 2 ), M  the thickness of muscle in millimetres, measured at the same time and in the same place as S. This formula shall be valid for carcasses weighing between 60 and 120 kilograms.; (5) in Part 5 (Ultra-sound IS-D-05), point 3 is replaced by the following: 3. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶  the estimated percentage of lean meat in the carcass, S  the thickness of back-fat (including rind) in millimetres, measured at 7 centimetres off the midline of the carcass between the second and third last ribs (measurement known as P 2 ), M  the thickness of muscle in millimetres, measured at the same time and in the same place as S. This formula shall be valid for carcasses weighing between 60 and 120 kilograms.; (6) in Part 6 (Needle IS-D-15), point 3 is replaced by the following: 3. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶  the estimated percentage of lean meat in the carcass, S  the thickness of back-fat (including rind) in millimetres, measured at 7,5 centimetres off the midline of the carcass between the second and third last ribs, M  the thickness of muscle in millimetres, measured at the same time and in the same place as S. This formula shall be valid for carcasses weighing between 60 and 120 kilograms..